BLAIR, J.
This is an appeal from a judgment of the circuit court of Scott county declaring null and tfoid a decree of the same court incorporating the Big-Lake Drainage District under article one of chapter forty-one of the Revised Statutes of Missouri of 1909 as amended in 1911 (Laws 1911, p. 205).
The record shows that the articles of association-for the proposed district were filed in the circuit court of Scott county, March 7, 1912, and that after a showing of service of process upon those landowners (with one exception) upon whom such service was required by the statute, and after a guardian ad litem had been appointed for minors concerned, the matter of incorporation was, upon April 15, 1912, submitted upon the-articles of association and certain motions, objections- and exceptions and taken under advisement; that on June 24, 1912, the submission was set aside and leave was granted to strike out the name and lands (eighty acres) of Emily Brown, who had not been served with process; that thereafter and on the same day the court entered its decree incorporating the district under the name of the Big Lake Drainage District, first having found that the articles and service of process complied with the statutory requirements. The court found, specifically, that of the 19,300 acres proposed by the articles of association to be included in the district, the major portion thereof was in Scott county. The decree sets forth the boundaries of the district formed. These boundaries as defined by the decree did not include either the eighty acres of Emily Brown or about-four hundred other acres in Scott county which-were *456shown to have been stricken from the articles.of asso-i ciation by the court itself after the evidence was all-, in and before the decree of incorporation, was entered;; The elimination of the four hundred acres in Scotti county reduced the number of acres in that county-.to. such an extent that of the land which remained.the major portion was situated in Mississippi county. The decree recited, among other things, that the district was “formed, created, organized and incorporated in; accordance with said articles of association so signed,by -said petitioners and filed herein as a drainage district with the boundary hereinbefore set out and described as amended,” said district to include “all the.lands in said boundary described, except such as have been stricken out by amendments by permission of the court herein,” and thereafter set forth the boundaries; of the district as incorporated.
Subsequently a landowners’ meeting was held, a board of supervisors elected and a chief engineer and; assistant engineers selected. In due time the board of, supervisors reported to the court, as adopted by them,; the report of the board of engineers upon a plan for. reclamation. November 13, 1913, the court appointed, commissioners to appraise land required for rights -of way and holding basins and to assess benefits and damages. March 16, 1914, these commissioners filed their report, of which notice was given, and thereafter, on: April 11,1914, respondent Rolwing filed exceptions upon numerous grounds, including one that the. Scott, County Circuit Court lost jurisdiction when the arti-:cles of- association were so amended that the acreage, in Scott county became less than that in Mississippi, county. Most of the other exceptions related to the. report of the commissioners and the plan for reclamation. Upon-May 9,1914, respondent’s exceptions were taken up and the evidence heard and the exceptions < submitted to the court on May 16, 1914, and the cause, continued to May 18,1914. On May 18, 1914, responds *457ent filed a plea to the jurisdiction of the court. The first ground of this plea was that at the time the’ decree of incorporation was entered the “articles of association, as amended, show that the circuit court of Scott county was without jurisdiction to enter said pretended decree of incorporation because there were more acres of land in Mississippi county, Missouri, within the boundaries of said district, than there were acres in Scott county within the boundaries of said district.” Other grounds of the plea attack the plan for reclamation and the commissioners’ report and the sufficiency of the notice of the filing of the latter. Another sets up that “no petition was ever filed in the circuit court of Scott county praying for the incorporation of the Big Lake' Drainage District. ’ ’ ’
Upon the same day the court entered the following judgment:
“Now, at the close of all the evidence in the cause, comes the above-named exceptor, and by leave of court, files an amended pleading, including the exceptions heretofore filed herein, and a plea to the jurisdiction of the court; and the court after hearing all the evidence and argument of counsel in this cause, and duly considering said plea to the jurisdiction of the court, and being now fully advised in the premises, doth in all things sustain said plea to the jurisdiction of the court.
“Wherefore: It is considered, ordered and adjudged by the court, that the articles of association and incorporation of Big Lake Drainage District, arid the decree of this court, incorporating the same, be, and they, and each of them, hereby are decreed to be null and void and of no effect whatever; and that the proceedings on the exceptions filed herein, be, and the same are hereby dismissed, and that exceptors have and recover ,of and from the petitioners for the organization of said district the cost in this behalf, laid out and expended, and that execution issue therefor.”
*458It is from this judgment that the appeal in this case was taken.

jurisdiction.

I. Does the record support the judgment entered?5 • In the first place the objections made to the report of the commissioners and to the plan for reclamation, as such, furnish no basis for a judgment annulling the articles of association and holding the5 original incorporation void and without-effect. The report of the commissioners and adoption of a plan for reclamation and that plan itself are things which come into existence after-incorporation has been effected and irregularities in5 them may avoid them and assessments based upon; them, but, obviously, cannot destroy the corporation itself, provided it was lawfully brought into existence. It may be conceded that irregularities in such report and plan could, as argued, be of such character as to amount to jurisdictional defects in so far as the col-, lection of assessments and the condemnation of rights’ of way, etc., are concerned. The cases cited from con-i demnation proceedings under other statutes announce a rule of this kind. No case is cited, however, which holds that errors in proceedings subsequent to the incorporation of a drainage district of this kind can relate back and destroy the corporation itself. It is manifest the judgment cannot be supported on any such-theory. This also disposes of the suggestion that the use, in papers filed and in reports after the incorpo-.. rating decree was entered, of names differing slightly from the true name of the district furnishes support for, the judgment appealed from. Nor does the fact that* the court inadvertently retained in the decree the-eighty acres of Emily Brown after the articles of as-, sociation had been so amended as to exclude them.’Emily Brown was not served with process and was not affected, therefore. Nor is there any substance in the: insistence that the decree of incorporation is a nullity *459because there was not filed a petition separate and distinct from the articles' of association. The articles closed with a prayer for incorporation, and this was treated as a petition by the court and so named in the decree. Under the statute as it then was (Laws 1911, p. 206) this was sufficient. The statute as amended in 1913 (Laws 1913, pp. 233, 234) specifically denominates the articles and the accompanying prayer for incorporation, now, as formerly, required to be included in such articles, as “said articles of association and petition.” No separate petition was required. Further, the appeal of Whitesell from the decree of incorporation in no way puts respondent in any better position in this ease. Respondent’s right to this judgment must be determined from this record.
The fact that the court incorporated the district under the name of “The Big Lake Drainage District” instead of under the name of ‘ ‘ The Big Lake Drainage District of Missouri,” as proposed in the articles filed, is of no consequence now. If the landowners desired to object to such an inconsequential difference they should have done so when the decree was entered. Otherwise, the matter was waived. If respondent’s view is correct, i. e., that it was the legal duty of the court in incorporating the district to employ the name set forth in the articles, the matter would be yet open for correction nunc pro tunc. Such view, however, we do not regard as tenable. In no event can the difference in name in this connection avoid the entire decree of incorporation.
The original articles of association did not specifically state that the petitioners were the owners of a majority of the acreage in the proposed district. The articles of association set forth the names of all owners of lands proposed to be affected, and described the land each owned. The persons signing as petitioners appeared in this list as owning, in the aggregate, the majority of- the acreage in the proposed district. This *460was in the original articles as first filed.. The amended articles contained the express allegation that the petitioners owned the “majority of the acreage.” The conrt in decreeing the incorporation of the district, as the decree expressly states, acted upon the articles of association as amended. The amendment referred to merely expressed in plain words what the articles as signed already disclosed to he the fact.
The point is ruled against respondent.

Incorporation: County: Greatest Number of Acres After Amendment of Articles.

II. The real ground upon which respondent urges that we affirm this judgment is that the statute required the articles of association to he filed in the circuit court of the county containing 'the greatest acreage in the proposed district; and that while this was done, in the first instance, yet after all amendments eliminating various tracts were made, the acreage in Scott county had been so reduced that it was exceeded by that in Mississippi county, and, he insists, this ousted the Scott County Circuit Court of jurisdiction, and, consequently, the decree of incorporation was void.
The statute (Sec. 5496, p. 206, Laws 1911) required that when the proposed district was “composed of tracts or parcels of land situated in two or more different counties, then” the articles of association were to be filed “in the office of the clerk of the circuit court of the county in which there are situated more of the lands of said district than in any other county in said district.” This clause deals with the articles of association as drawn in the first instance, and in that connection designates the county in which • they are to be filed. Manifestly, the proper county is to be determined from the face of the articles of association as they are when first filed. It is provided in a following section (5497, as amended, Laws 1911, p. 207) that immediately after such articles are filed, *461service shall he had by summons or publication as is appropriate under the facts in the case of each person owning lands proposed to be affected, and the summonses are to be issued by the clerk of the circuit court having jurisdiction under the provisions of section 5496, as amended in 1911. After thus making provision for bringing in all persons not signers of the articles and who have not entered appearance, the same section (5497, Laws 1911, p. 207) expressly provides: “Said circuit court shall thereafter maintain and have original jurisdiction co-extensive with the boundaries and limits of said district without regard to county lines for all purposes of this article.”
In the following section it is explicitly provided that “the articles of association may be amended as any other pleading.”
It appears that the Legislature foresaw the very situation presented in this case. Given the full power of ameudment, as it was, the circuit court might, as it did in tins case, eliminate, by amendment, so much of the acreage of the county having the greater acreage in the original articles as to reduce its acreage below that of some other county affected. The provision in ameurled section 5497, that after all parties have been brought in the circuit court in which the articles were properly filed as first drawn, shall thereafter “maintaw, and have- original jurisdiction . . . without regard to county lines for all purposes of this article,”' covers the matter exactly and clearly precludes the possible result of cases like this being shifted back and forth, from court to court, as varying amendments might be made in the discretion of different judges. It is not necessary to discuss the question as to what conclusion would be just if the statute contained no provision like that quoted. We think that-provision governs in this case.
The judgment is reversed and the cause' remanded to be proceeded with in a manner not out of conform*462■ity with this opinion.
Woodson, G. J., and Graves, -Brown and Walker, JJ., concur; Bond, J., concurs in the result; Faris, J., not sitting.' •